                                                                                        FILED
                                                                               2019 Jan-09 PM 04:01
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

JAMES FLOYD SMELCHER,                       ]
                                            ]
      Plaintiff,                            ]
                                            ]
v.                                          ]      Case No.: 1:18-cv-1099-ACA
                                            ]
ATTORNEY GENERAL OF THE                     ]
STATE OF ALABAMA,                           ]
                                            ]
      Defendant.                            ]

                         MEMORANDUM OPINION


      Pro se Plaintiff James Floyd Smelcher challenges the constitutionality of the

Alabama Sex Offender Registration and Community Notification Act, Ala. Code

§§ 15-20A-1 et seq.      (“ASORCNA”).       Defendant Steve Marshall, Attorney

General of the State of Alabama, filed a motion to dismiss Plaintiff’s complaint.

(Doc. 9). In response, Plaintiff filed a motion for summary judgment. (Doc. 13).

For the reasons explained below, the court finds that all of Plaintiff’s claims are

barred by the applicable statute of limitations. Therefore, the court GRANTS

Defendant’s motion to dismiss and DENIES Plaintiff’s motion for summary

judgment as MOOT.
I.    BACKGROUND

      When resolving a motion to dismiss, the court must accept as true the factual

allegations in the complaint and construe them in the light most favorable to the

plaintiff. Butler v. Sheriff of Palm Beach Cty., 685 F.3d 1261, 1265 (11th Cir.

2012). The court also may consider documents central to a plaintiff’s claims when

no party disputes the authenticity of the documents. See Day v. Taylor, 400 F.2d

1272, 1276 (11th Cir. 2005). Accordingly, the court’s description of the relevant

facts incorporates Plaintiff’s allegations and unchallenged documents that Plaintiff

submitted in support of his claims. (See Doc. 13 at 4-13).

      According to the complaint, Plaintiff was charged with “rape of [an] adult”

in 1979. (Doc. 1 at 1). Plaintiff served time in jail after his rape conviction and

was released from custody in 1983. (Id. at 2). In 2011, the State of Alabama

enacted ASORCNA. (Doc. 1 at 2; Doc. 13 at 5). On December 3, 2011, Mr.

Smelcher signed a document acknowledging that he was aware of ASORCNA’s

requirements and his obligations under the law, and he initialed 28 statements that

summarize ASORCNA requirements. (Doc. 13 at 7-13).

      Plaintiff alleges that ASORCNA applies retroactively to his rape conviction

and subjects him to its various restrictions for the rest of his life. (Doc. 1 at 1-4).

For example, Plaintiff, who lives in Oxford, Alabama, must pay a $10 registration

fee to the City every 90 days and a separate $10 registration fee to the county. (Id.

                                           2
at 2). In 2000, local law enforcement told Plaintiff that he could not live with his

wife and children. (Id. at 2-3). Plaintiff alleges that in 2017, he discovered this

was incorrect because ASORCNA allows him to live with his own children and

stepchildren. (Id.). In 2000, after he obtained a commercial driver’s license,

Plaintiff was told that he was prohibited from being away from his residence more

than three consecutive days.       (Id. at 3).    Plaintiff alleges that because of

ASORCNA, the words “criminal sex offender” appear in red on his driver’s

license. (Doc. 1 at 3). Plaintiff alleges that his landlord makes him pay higher rent

because he is a sex offender. (Id. at 4). Plaintiff also alleges that he cannot move

into a retirement home of choice because of its proximity to a school or daycare.

(Doc. 13 at 2).

      Based on these allegations, Plaintiff filed suit against the Attorney General

of the State of Alabama. (Doc. 1). Plaintiff contends that ASORCNA constitutes

cruel and unusual punishment and double jeopardy. (Doc. 1 at 1). Plaintiff also

appears to assert that the statute violates his due process rights. (Doc. 1 at 2-4).

Plaintiff’s complaint does not contain separate counts that clearly identify his

claims, but the court has liberally construed Plaintiff’s allegations, see Erickson v.

Pardus, 551 U.S. 89, 94 (2007), and finds that Plaintiff asserts claims under 42

U.S.C. § 1983 for violations of various constitutional rights.




                                          3
       On October 5, 2018, Defendant filed a motion to dismiss Plaintiff’s

complaint. (Doc. 9). In response to Defendant’s motion to dismiss, on November

2, 2018, Plaintiff filed a document titled “Motion for Summary Judgment.” (Doc.

13). Plaintiff did not respond substantively to Defendant’s argument for dismissal

or advance arguments concerning his entitlement to summary judgment. Instead,

Plaintiff reasserted the general nature of the allegations in his complaint that

ASORCNA violates his constitutional rights. (See generally Doc. 13 at 1-3). On

November 11, 2018, Defendant filed a consolidated response in opposition to

Plaintiff’s motion for summary judgment and reply brief in support of its motion to

dismiss. (Doc. 16).

II.    DISCUSSION

       The Defendant moves to dismiss Plaintiff’s complaint, contending that all of

Plaintiff’s claims are barred by the statute of limitations. (Doc. 10 at 9-14).1 The

court agrees.

       A statute of limitations bar is an affirmative defense, and a plaintiff is not

required to negate an affirmative defense in his complaint. La Grasta v. First

Union Securities, Inc., 358 F.3d 840, 845 (11th Cir. 2004). Therefore, “[d]ismissal

under Federal Rule of Civil Procedure 12(b)(6) on statute of limitations grounds is

1
   Alternatively, Defendant argues that Plaintiff’s claims fail to state claim for relief under
applicable federal law. (Doc. 10 at 14-33). Because the court concludes that the statute of
limitations bars Plaintiff’s claims, the court need not consider Defendant’s alternative arguments
regarding the merits of Plaintiff’s claims.
                                                4
appropriate only if it is apparent from the face of the complaint that the claim is

time-barred.” Tello v. Dean Witter Reynolds, Inc., 410 F.3d 1275, 1288 (11th Cir.

2005) (internal quotation marks omitted).

      “All constitutional claims brought under § 1983 are tort actions, subject to

the statute of limitations governing personal injury actions in the state where the §

1983 action has been brought.” Crowe v. Donald, 528 F.3d 1290, 1292 (11th Cir.

2008) (internal quotation marks omitted). In Alabama, that limitations period is

two years. Powell v. Thomas, 643 F.3d 1300, 1303 (11th Cir. 2011). Therefore,

Plaintiff was required to bring his claim within two years from the date the

limitations period began to run.

      For a § 1983 claim, “the statute of limitations does not begin to run until the

facts which would support a cause of action are apparent or should be apparent to a

person with a reasonably prudent regard for his rights.” McNair v. Allen, 515 F.3d

1168, 1173 (11th Cir. 2008). “Thus Section 1983 actions do not accrue until the

plaintiff knows or has reason to know that he has been injured.” Mullinax v.

McElhenney, 817 F.2d 711, 716 (11th Cir. 1987).

      Plaintiff’s complaint alleges that he became subject to ASORCNA when it

was enacted in 2011. (Doc. 1 at 2). In addition, Plaintiff received a letter from the

Calhoun County Sheriff’s Office explaining that effective July 1, 2011, the

“Alabama legislature signed new sex offender registration and notification

                                          5
guidelines into law.” (Doc. 13 at 5). The letter provides information about some

of the new guidelines. The letter states that pursuant to the new law, all sex

offenders must: (1) register four times a year and pay a $10 quarterly fee; (2)

provide notice of intent to leave his or her county of residence for three or more

consecutive days and complete a travel permit; and (3) obtain and have in his or

her possession at all times a valid driver license or identification card. (Doc. 13 at

5).

      On October 3, 2011, Plaintiff signed a document titled “Adult Sexual

Offender Requirements.” (Doc. 13 at 7-13). By signing the document, Plaintiff

acknowledged that he had read the information and was “aware of all that is

required” of him under ASORCNA. (Doc. 13 at 13). In addition to his signature,

Plaintiff initialed each of 28 different ASORCNA requirements. (Doc. 13 at 7-13).

Relevant to Plaintiff’s claims, Plaintiff initialed the following requirements:

           The provisions of the Act are applicable to every person
          described in the Act, without regard to when his or her crime or
          crimes were committed or his or her duty to register pursuant to the
          Act arose, and to every offense described in the Act, regardless of
          when it was committed.

           The offender shall not establish a residence, any other living
          accommodation or habitually live within 2,000 feet of the property
          line of any school or child care facility.

           The offender shall not establish a residence where a person
          under the age of 18 years of age resides, except as elsewhere
          provided by law.

                                          6
           The offender shall appear in person and register all required
          registration information listed in Act No. 2011-640 with local law
          enforcement in each county/municipality where the offender
          resides, is employed or attends school during the offender’s birth
          month and every three months thereafter for the duration of the
          offender’s life.

           If an offender intends to be away from his or her residence for a
          period of three or more consecutive days, the offender shall report
          such information in person within three (3) [days] prior to leaving
          his or her jurisdiction for such travel to local enforcement in his or
          her county of residence and complete a travel permit provided by
          the sheriff.

           The offender shall obtain and have in his or her possession at
          all times a valid driver license or identification card issued by the
          Alabama Department of Public Safety. This driver license or
          identification card shall bear a designation that enables law
          enforcement officers to identify the licensee as a sex offender.

           The offender shall be required to pay a registration fee of $10 to
          each registering agency where the offender resides beginning with
          the first quarterly registration on or after July 1, 2011 and each
          quarterly registration thereafter.

(Doc. 13 at 7-10).

      If ASORCNA violated Plaintiff’s constitutional rights, it did so starting in

2011. At the latest, Plaintiff was notified on October 3, 2011 that he was subject to

ASORCNA and the specific requirements about which he complains. As of that

time, Plaintiff knew or should have known all of the facts necessary to pursue his

case, but Plaintiff did not file his lawsuit until July 2018, more than two years later.

Accordingly, Plaintiff’s claims are untimely. See Meggison v. Bailey, 575 F.

App’x 865, 867 (11th Cir. 2014) (affirming district court’s dismissal of
                                           7
constitutional challenge to Florida’s sex offender registration law because the

plaintiff’s § 1983 claims accrued on the date on which the state notified plaintiff

that he was required to register, and plaintiff did not file his lawsuit until after the

four-year statute of limitations for a § 1983 claim brought in Florida).

      To the extent Plaintiff might argue that ASORCNA’s quarterly $10 fee and

prohibition of living near schools or daycares continue to violate Plaintiff’s rights

(see Doc. 13 at 2), the Eleventh Circuit has rejected the application of the

“continuing violation” doctrine to statute of limitations defenses in this context.

As the Meggison Court explained:

      The continuing-violation doctrine extends the limitations period for a
      violation that continues from the past into the present. Knight v.
      Columbus, Ga., 19 F.3d 579, 580-81 (11th Cir. 1994). We must
      contrast that scenario from a scenario in which a discrete, one-time
      violation in the past continues to have effects into the future without
      itself remaining ongoing. Id. Here, the act Meggison contends
      violated his due-process rights was his classification as a sex offender
      subject to Florida’s registration requirements. This classification will
      continue to have effects on Meggison into the future, but a new act
      has not occurred every time Meggison feels one of those continuing
      effects. See Lovett v. Ray, 327 F.3d 1181, 1183 (11th Cir. 2003)
      (“Here, the defendants’ act ... was a one time act with continued
      consequences, and the limitations period is not extended.”). For this
      reason, the continuing-violation doctrine does not apply to Meggison's
      claim, and the district court did not err in dismissing his claim as
      untimely.
Meggison, 575 F. App’x at 867. The same rationale applies to Plaintiff’s claims.

      Plaintiff contends that his classification as a sex offender which subjects him

to various obligations under ASORCNA violates his constitutional rights. This is a

                                           8
one-time violation that continues to have effects on Plaintiff, but a new act does

not occur every time Plaintiff is required to comply with his responsibilities under

ASORCNA. Moreover, the continuing violation doctrine applies only when “a

reasonably prudent plaintiff would have been unable to determine that a violation

had occurred.” Ctr. for Biological Diversity v. Hamilton, 453 F.3d 1331, 1335

(11th Cir. 2006). And, as explained above, Plaintiff’s October 3, 2011 receipt of

ASORCNA’s requirements and his acknowledgement that was subject to those

requirements put him on notice of any alleged constitutional violation.

Accordingly, Plaintiff’s claims are barred by the statute of limitations.

III.   CONCLUSION

       Because Plaintiff’s claims are barred by the statute of limitations, the court

GRANTS Defendant’s motion to dismiss and DISMISSES Plaintiff’s claims

WITH PREJUDICE.           (Doc. 9).     The court DENIES Plaintiff’s motion for

summary judgment as MOOT. (Doc. 13).

       The court will enter a separate final judgment consistent with this

memorandum opinion.

       DONE and ORDERED this January 9, 2019.



                                      _________________________________
                                      ANNEMARIE CARNEY AXON
                                      UNITED STATES DISTRICT JUDGE

                                          9
